DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The new claims present “a light modulator” in the first waveguide path that provides “dynamically” modulated light. The original claims do not mention “dynamically” modulated light and merely recite a “retroreflector” to provide a modulation. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the prior art fails to disclose the system and method wherein a retroreflector modulates “at least one of the phase, frequency, amplitude or polarization of the beam”, the Examiner respectfully disagrees. 


Applicant’s arguments with respect to claim(s) 21-22 have been considered but are moot in view of the election by original presentation discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2006/0109479 to Tai et al.

1-2 and 4-10, Tai discloses and shows in Figures 1a-1b, 3a and 10-11, an interferometry system, comprising: 
a plurality of coherent light sources (31, 411, 421, 431), each light source of the plurality of light sources being operable to generate a beam of coherent light (par. 14-15, 36-38, 67-68); 
separate waveguide pathways optically associated with each coherent light source of the plurality of coherent light sources, each separate waveguide pathway having an endpoint configured to emit at least a portion of the beam of coherent light from the associated light source (par. 14-15, 36-38, 67-68); 
a plurality of photodetectors (361, 362), at least one photodetector of the plurality of photodetectors optically associated with each waveguide pathway (par. 14-15, 36-38, 67-68); and 
a retroreflector (15, 35) configured to receive the light emitted from each of the endpoints, modulate at least one of the phase, frequency, amplitude or polarization of the received light, and direct the modulated light back to the endpoints, wherein each of the waveguide pathways directs an optical interference signal to the associated photodetector, the optical interference signal being formed of the modulated light received by the endpoint of the waveguide pathway and a portion of the coherent light from the waveguide pathway receiving the modulated light, wherein each waveguide pathway is configured to direct a separate optical interference signal toward a respective photodetector (par. 14-15, 36-38, 67-68);  
[claim 2] wherein each of the plurality of light sources is configured to emit a beam of coherent light at a unique wavelength (par. 8, 14); 

[claim 5] wherein each fiber coupler comprises a first side and a second side, the first side having two waveguide pathways connected thereto, and the second side having one waveguide pathway connected thereto (Figures 3a, 10-11);  
[claim 6] wherein each coherent light source is optically coupled to a first waveguide pathway of the two waveguide pathways and each photodetector is optically coupled to a second waveguide pathway of the two waveguide pathways (Figures 3a, 10-11);  
[claim 7] wherein the one waveguide pathways connected to the second sides of the fiber couplers comprises the endpoints (14) (Figure 1b) (par. 14, 38);
0





[claim 8] wherein the retroreflector is configured to phase modulate the light emitted from each of the endpoints (par. 14, 67) (Figures 2 and 4);  
[claim 9] wherein the retroreflector comprises a plurality of retroreflectors mounted on a rigid object (Figures 10-11) (par. 67-68); 
[claim 10] wherein each of the plurality of retroreflectors is configured to receive the light emitted from each of the endpoints, modulate the received light, and direct the modulated light back to the endpoints, wherein each of the waveguide pathways directs an optical interference signal to the associated photodetector, the optical interference signal being formed of the modulated light from each of the plurality of retroreflectors and received by the endpoint of the waveguide pathway (Figures 10-11) (par. 14-15, 36-38, 67-68).  

11-15, Tai discloses and shows in Figures 1a-1b, 3a and 10-11, a method of determining a position of an object, comprising: 
directing first, second, and third beams of coherent light along respective first, second, and third waveguide pathways (Figures 3a, 10-11) (par. 36-38, 67-68); 
emitting a portion of the first, second, and third beams of coherent light from respective first, second, and third endpoints associated with the respective first, second, and third waveguide pathways (Figures 3a, 10-11) (par. 36-38, 67-68);
receiving the emitted portions of the first, second, and third beams of coherent light at a retroreflector (Figures 3a, 10-11) (par. 36-38, 67-68);
using the retroreflector, modulating at least one of the phase, frequency, amplitude or polarization of the emitted portions of the first, second, and third beams of coherent light to form first, second, and third modulated beams (Figures 3a, 10-11) (par. 36-38, 67-68);
directing the first modulated beam and a portion of the first beam of coherent light to a first photodetector to generate a first photocurrent (Figures 3a, 10-11) (par. 36-38, 67-68);
directing the second modulated beam and a portion of the second beam of coherent light to a second photodetector to generate a second photocurrent (Figures 3a, 10-11) (par. 36-38, 67-68);
directing the third modulated beam and a portion of the third beam of coherent light to a third photodetector to generate a third photocurrent (Figures 3a, 10-11) (par. 36-38, 67-68);  and  

[claim 12] wherein directing the first modulated beam and a portion of the first beam of coherence light to a first photodetector comprises directing the first modulated beam and the portion of the first beam of coherent light along the first waveguide (Figures 3a, 10-11) (par. 36-38, 67-68);  
[claim 13] wherein modulating the emitted portions of the first, second, and third beams of coherent light comprises modulating at least one of the phase, frequency, or amplitude of the first, second, and third beams of coherent light (par. 14, 67) (Figures 2 and 4);
[claim 14] wherein receiving the emitted portions of the first, second, and third beams of coherent light at a retroreflector comprises receiving each of the emitted portions of the first, second, and third beams of coherent light at a plurality of retroreflectors (Figures 3a, 10-11) (par. 36-38, 67-68);
[claim 15] wherein modulating the emitted portions of the first, second, and third beams of coherent light to form first, second, and third modulated beams further comprises modulating the emitted portions of the first, second, and third beams of coherent light to form fourth, fifth, sixth, seventh, eighth, and ninth modulated beams (par. 64-66). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tai.

In regards to claim 3, Tai differs from the limitations in that it is silent to the system, wherein the coherent light source is operable to emit a beam of coherent light having a wavelength of from 400 nm to 1000 nm.  
However, light sources have a wavelength within the range of 400 nm and 1000 nm are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Tai to include light sources having a wavelength within the range of 400 nm and 1000 nm for the advantage of utilizing well-known light sources, with a reasonable expectation of success. 

Allowable Subject Matter
Claims 16-20 are allowed.
	As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious, a gimbal plate having a plurality of retroreflectors mounted thereon, and a second stage comprising light sources and separate waveguide pathways wherein “the second stage being connected to the gimbal plate such that movement of the gimbal plate moves the endpoints connected thereto”, in combination with the rest of the limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886